 


109 HR 2754 IH: To amend the Railroad Retirement Act of 1974 to eliminate a limitation on benefits.
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2754 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Railroad Retirement Act of 1974 to eliminate a limitation on benefits. 
 

That section 3(f)(3) of the Railroad Retirement Act of 1974 (45 U.S.C. 231b(f)(3)) is amended by striking (ii) after an annuity has been certified for payment and all that follows through and (iii) and inserting and (ii). The amendment made by this Act shall apply with respect to months beginning on or after January 1, 1978. 
 
